Case: 20-60228     Document: 00516075836         Page: 1     Date Filed: 11/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 1, 2021
                                  No. 20-60228                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Luis Mauricio Martinez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A098 881 816


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Luis Mauricio Martinez, a native and citizen of Honduras, petitions
   for review of the dismissal by the Board of Immigration Appeals (BIA) of his
   appeal of the denial of his motion to reopen by the immigration judge (IJ).
   We review the final decision of the BIA and consider the IJ’s opinion where,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60228        Document: 00516075836        Page: 2    Date Filed: 11/01/2021




                                    No. 20-60228


   as here, it affected the BIA’s decision. Nunez v. Sessions, 882 F.3d 499, 505
   (5th Cir. 2018).
          The denial of a motion to reopen is reviewed for abuse of discretion.
   Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). We “must
   affirm the BIA’s decision as long as it is not capricious, without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Id.
          It is undisputed that Martinez’s motion to reopen was untimely as it
   was filed in 2019, over a decade after the IJ’s 2005 in absentia removal order.
   See 8 U.S.C. § 1229a(c)(7)(C)(i). The BIA did not abuse its discretion in
   finding that Martinez received proper notice because he was personally
   served with a notice to appear that reflected the time, date, and location of
   his hearing. See Gomez-Palacios, 560 F.3d at 358; § 1229a(b)(5)(A). Martinez
   argues that “he believed that another notice would arrive in the mail
   indicating his actual hearing date,” and states that the “BIA has rescinded
   orders of removal based on misinterpretation or misremembering hearing
   dates” before, citing to a serios of unpublished BIA decisions. However,
   even if those decisions were precedential, they are distinguishable. Those
   cases involved an interpreter relaying incorrect information or lost or
   misplaced notices of hearing. Martinez cannot present similar exceptional
   circumstances which would warrant reopening.
          To the extent the BIA determined that Martinez also failed to
   establish exceptional circumstances warranting the reopening of his removal
   proceedings, see § 1229a(b)(5)(C)(i), Martinez has abandoned any challenge
   to that finding by failing to brief the issue before this court, see Soadjede v.
   Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Further, we lack jurisdiction to
   review the district court’s refusal to sua sponte reopen Martinez’s removal




                                          2
Case: 20-60228       Document: 00516075836          Page: 3   Date Filed: 11/01/2021




                                     No. 20-60228


   proceedings. See Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 (5th Cir.
   2017).
            Martinez argues that the normal time limit for filing a motion to
   reopen should also be excused because he could show changed country
   conditions in Honduras since the time of the IJ’s original hearing in 2005.
   See § 1229a(c)(7)(C)(ii).     To demonstrate changed country conditions,
   Martinez must draw “a meaningful comparison” between conditions in his
   home country at the time of the motion to reopen and those at the time of the
   removal hearing. See Nunez, 882 F.3d at 508.
            We have reviewed Martinez’s arguments on appeal, in conjunction
   with the administrative record and the 2005 State Department Report on
   Honduras, which was administratively noticed by the BIA.              Notably,
   Martinez does not address the BIA’s finding that his affidavit did not
   constitute material evidence regarding the current conditions in Honduras or
   the alleged threats in late 2017 against his wife’s family in Honduras because
   his affidavit was not based upon personal knowledge. Any challenge to that
   determination has therefore been abandoned. See Soadjede, 324 F.3d at 833.
   Moreover, even if the BIA accepted that Martinez’s wife’s family in Yoro,
   Honduras, was the victim of threats and extortion in late 2017, Martinez did
   not demonstrate that those “individual incidents” were connected to a
   “larger material change” in the country conditions of Honduras since 2005.
   See Nunez, 882 F.3d at 509. Rather, as the IJ pointed out, the experiences of
   his wife’s family amount to a change in personal circumstances. See Singh v.
   Lynch, 840 F.3d 220, 222-23 (5th Cir. 2016).
            Based on the record, we cannot say that the BIA abused its discretion.
   See Gomez–Palacios, 560 F.3d at 358. Moreover, because Martinez does not
   show materially changed country conditions, we need not examine his
   arguments that he demonstrated eligibility for relief from removal. See




                                           3
Case: 20-60228     Document: 00516075836         Page: 4   Date Filed: 11/01/2021




                                  No. 20-60228


   Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016). The petition for
   review is DENIED.




                                       4